TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 3, 2021



                                       NO. 03-21-00578-CV


                    Seven Oaks Neighborhood Association, Inc., Appellant

                                                  v.

                    Craig Milius, Trustee of Milius Family Trust, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order granting summary judgment signed by the trial court on

October 13, 2021. Having reviewed the record, it appears that the Court lacks jurisdiction over

the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.